DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims. In the instant case, the specification uses “SEQ ID NO.” rather than the required “SEQ ID NO:”.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under  § 112,   ¶ 2.   Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008)
In the instant case, claim 1 is amenable to two plausible constructions: 1) the therapeutic composition comprises a first peptide segment, a cysteine residue at the N- or C-terminus of the peptide, and pharmaceutically acceptable salts or esters thereof; or 2) the therapeutic composition comprises a first peptide segment and a cysteine residue at the N- or C-terminus of the peptide, or pharmaceutically acceptable salts or esters thereof. In the first construction, the composition comprises a mixture of the peptide and a salt or ester thereof, whereas in the second construction the only the peptide or its salt or ester form are required.
The dependent claims fail to remedy the issue and are likewise rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/005098 (cited by Applicant).
	WO2011/005098 teaches a  pharmaceutical composition comprising a peptide comprising a sequence identical to instant SEQ ID NO: 1 (GYRPVHNIRGHWAPG, abbreviated GYR and SEQ ID NO: 2) with an N-terminal cystseine (Example 2; p. 57, line 22), satisfying all of the limitations of claims 1-2.
	With respect to claims 10-11, WO2011/005098 teaches that the composition is for the delivery of a pharmaceutically acceptable substance across the blood-brain barrier, the composition comprising
(a) the peptide and (b) a pharmaceutically acceptable substance (p. 3, lines 5-13). The pharmaceutically acceptable substance may be a nucleic acid such as a siRNA molecule, an antisense molecule, or a nucleic acid that encodes a therapeutic protein of interest (p. 6, lines 11-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/005098, as applied to claims 1-2 and 10-11 above, in further view of Xiao et al. (“Synthesis of N-Terminally Linked Protein and Peptide Dimers by Native Chemical Ligation,” Bioconjugate Chem. 2010, 21, 1943–1947).
WO2011/005098 teaches a  pharmaceutical composition comprising a peptide comprising a sequence identical to instant SEQ ID NO: 1 (GYRPVHNIRGHWAPG, abbreviated GYR and SEQ ID NO: 2) with an N-terminal cystseine (Example 2; p. 57, line 22). 	WO2011/005098 teaches that the composition is for the delivery of a pharmaceutically acceptable substance across the blood-brain barrier, the composition comprising (a) the peptide and (b) a pharmaceutically acceptable substance (p. 3, lines 5-13). The pharmaceutically acceptable substance may be a nucleic acid such as a siRNA molecule, an antisense molecule, or a nucleic acid that encodes a therapeutic protein of interest (p. 6, lines 11-18).
WO2011/005098 does not teach that the peptide comprises a second copy of the SEQ ID NO: 1.
MPEP § 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) 
It would have been obvious to modify the peptide disclosed by WO2011/005098 to include at least a second copy of the SEQ ID NO: 1. One of ordinary skill in the art would have been motivated to do so in order to form a third composition to be used for the very same purpose, namely the delivery of a pharmaceutically acceptable substance across the blood brain barrier. The prior art of Xiao et al. supports dimerization teaching that is can increase the avidity of binding of ligands to receptors, thereby increasing biological activity (p. 1943, col. 1). The resulting composition would satisfy all of the limitations of instant claims 3-4 and 12-13.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/005098 and Xiao et al. (“Synthesis of N-Terminally Linked Protein and Peptide Dimers by Native Chemical Ligation,” Bioconjugate Chem. 2010, 21, 1943–1947), as applied to claims 1-4 and 10-13 above, in further view of Chichili et al. (“Linkers in the structural biology of protein–protein interactions,” Protein Science, 2013, 22, 153-167).
Neither WO2011/005098 not Xiao et al. teach the use of an amino acid spacer including a glycine spacer.
With respect to claims 5-7 and 14-16, it would have been further obvious to join the peptide segments via a glycine-containing linker. The review article by Chichili et al. establishes that glycine-rich linkers are well known in the protein art and widely used because they are flexible and do not interfere with the function of the peptides (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,981,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipated the instant claims.
Patented claim 1 recites a peptide-conjugate comprising a peptide of SEQ ID NO. 1, the peptide of SEQ ID NO. 2 or a peptide which is at least 80% identical to the peptide of SEQ ID NOs. 1 or 2 and a cysteine residue at the N-terminus of the peptide, satisfying all of the limitations of claims 1-2.
With respect to claims 3-7 and 21, patented claim 1 recites a peptide-conjugate comprising the peptide of SEQ ID NO. 2 and a cysteine residue at the N-terminus of the peptide. SEQ ID NO: 2 is a peptide comprising a first segment that is SEQ ID NO: joined to a second segment that is SEQ ID NO: 1 via a glycine linker.
With respect to claims 10-16, patented claim 20 requires that the peptide-conjugate is combined with a therapeutic nucleic acid.

Claims 1-7, 10-16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,000,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipated the instant claims.
Patented claim 1 recites a peptide-conjugate comprising a peptide of SEQ ID NO. 1, the peptide of SEQ ID NO. 2 or a peptide which is at least 80% identical to the peptide of SEQ ID NOs. 1 or 2 and a cysteine residue at the N-terminus of the peptide, satisfying all of the limitations of claims 1-2.
With respect to claims 3-7 and 21, patented claim 1 recites a peptide-conjugate comprising the peptide of SEQ ID NO. 2 and a cysteine residue at the N-terminus of the peptide. SEQ ID NO: 2 is a peptide comprising a first segment that is SEQ ID NO: joined to a second segment that is SEQ ID NO: 1 via a glycine linker.
With respect to claims 10-16, patented claim 3 requires that the peptide-conjugate is combined with a therapeutic nucleic acid.
With respect to claims 19-20, patented claim 4 requires that the peptide-conjugate is combined with a therapeutic nucleic acid, wherein the nucleic acid is in the form of siRNA, circular siRNA, linear DNA, plasmid DNA, shRNA, miRNA, an antisense molecule, locked nucleic acids, aptamer, peptide nucleic acids, splice modulating oligonucleotide, nucleic acid attached to an enzyme, therapeutic nucleic acid and an expression conjugate that comprises a nucleic acid that encodes a therapeutic protein.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654